828 F.2d 1498
Larry Eugene MANN, Petitioner-Appellant,v.Richard L. DUGGER, Secretary, Florida Department ofCorrections, Respondent-Appellee.
No. 86-3182.
United States Court of Appeals,Eleventh Circuit.
Sept. 10, 1987.

Larry H. Spalding, Office of Capital Collateral Representative, Michael A. Mello, Mark Evan Olive, Billy H. Nolas, Tallahassee, Fla., for petitioner-appellant.
Michael Kotler, Asst. Atty. Gen., Office of Atty. Gen., Gary Welch, Asst. Atty. Gen., Tampa, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Elizabeth Kovachevich, District Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC
(Opinion May 14, 1987, 11th Cir., 1987, 817 F.2d 1471)
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the applications for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting rehearing in banc,


2
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of October 19, 1987, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.